DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-4 in the reply filed on October 04, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2002/0137014, hereinafter Anderson ‘014).
In re claim 1, Anderson ‘014 teaches catheter selection system for determining a catheter having an optimized configuration for use in a medical procedure, the selection system comprising: a scanning device capable of obtaining image data on a region of interest (ROI) within the anatomy of a patient and reconstructing a three-dimensional (3D) image of the ROI from the image data (0070-0071, 0075, 0079, 0090, 0092); a display capable of illustrating the 3D ROI image and a 3D catheter model (figs. 5-6, fig. 8, 0095, 0103); and a central processing unit (CPU) (0068) operably connected to the scanning device and the display, the CPU operable to analyze the 3D ROI image in comparison with the 3D catheter model (0013, 0091, 0097-0101, 0105, 0112, 0113, 0132, 0133, 0135, 0138, fig. 8). 
In re claim 2, Anderson ‘014 teaches wherein the scanning device is selected from the group consisting of: a magnetic resonance imaging (MRI) device, an x-ray computed tomography (CT) device and a 3D angio-rotation scanning device (0009, 0018, 0063). 
In re claim 3, Anderson ‘014 teaches further comprising an operator console operably connected to the CPU (0068). 
In re claim 4, Anderson ‘014 teaches further comprising a database of 3D models of a number of different catheter configurations operably connected to the CPU (0010, 0013, 0068, 0097-0100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.